Name: Commission Regulation (EC) No 1527/2002 of 26 August 2002 amending Regulation (EC) No 1379/2002 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  trade policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R1527Commission Regulation (EC) No 1527/2002 of 26 August 2002 amending Regulation (EC) No 1379/2002 on the supply of vegetable oil as food aid Official Journal L 229 , 27/08/2002 P. 0012 - 0013Commission Regulation (EC) No 1527/2002of 26 August 2002amending Regulation (EC) No 1379/2002 on the supply of vegetable oil as food aidTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food aid policy and food aid management and special operations in support of food security(1), as amended by Regulation (EC) No 1726/2001 of the European Parliament and of the Council(2), and in particular Article 24(1)(b) thereof,Whereas:Commission Regulation (EC) No 1379/2002(3) issued an invitation to tender for the supply, as food aid, of vegetable oil. For lot B some of the conditions specified in the Annex to that Regulation should be altered at the request of the beneficiary,HAS ADOPTED THIS REGULATION:Article 1For lot B the Annex to Regulation (EC) No 1379/2002 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 166, 5.7.1996, p. 1.(2) OJ L 234, 1.9.2001, p. 10.(3) OJ L 200, 30.7.2002, p. 8.ANNEX"ANNEXLOT B1. Action No: 294/012. Beneficiary (2):: EuronAid, PO Box 12, 2501 CA Den Haag, Nederland; tel. (31-70) 33 05 757; fax 36 41 701; telex 30960 EURON NL3. Beneficiary's representative: to be designated by the beneficiary4. Country of destination: Eritrea5. Product to be mobilised: refined rapeseed oil or refined sunflower oil6. Total quantity (tonnes net): 8107. Number of lots: 18. Characteristics and quality of the product (3)(4)(6):: see OJ C 312, 31.10.2000, p. 1 (D.1 or D.2)9. Packaging: see OJ C 267, 13.9.1996, p. 1 (10.8, A, B and C.2)Weight of the empty container 135 g minimum10. Labelling or marking (5):: see OJ C 114, 29.4.1991, p. 1 (III.A.(3))- Language to be used for the markings: English- Supplementary markings: -11. Method of mobilisation of the product: the Community marketThe mobilisation may not involve a product manufactured and/or packaged under inward-processing arrangements.12. Specified delivery stage (7):: free at port of shipment13. Alternative delivery stage: -14. a) Port of shipment: -b) Loading address: -:15. Port of landing: -16. Place of destination: - port or warehouse of transit: -- overland transport route: -17. Period or deadline of supply at the specified stage: - first deadline: 7 to 27.10.2002- second deadline: 21.10 to 10.11.200218. Period or deadline of supply at the alternative stage: - first deadline: -- second deadline: -19. Deadline for the submission of tenders (at 12 noon, Brussels time): - first deadline: 10.9.2002- second deadline: 24.10.200220. Amount of tendering guarantee: EUR 15 per tonne21. Address for submission of tenders and tendering guarantees (1): M. Vestergaard, European Commission, Office L 130 7/46, B - 1049 Brussels; telex 25670 AGREC B; fax (32-2) 296 70 03/296 70 0422. Export refund: -"